DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 to 5 and 11 to 23 are objected to because of the following informalities:  
Independent claims 1, 11, and 16 set forth a limitation of “the social network text”, which lacks express antecedent basis.  Generally, any initial recitation of a claim element would be accompanied by an indefinite article of “a” and not a definite article of “the” or “said”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 5, 11, 13 to 16, and 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setayesh et al. (U.S. Patent Publication 2016/0034571) in view of Shaw (U.S. Patent Publication 2009/0157389) and Shalaby et al. (U.S. Patent Publication 2017/0004129).
Setayesh et al. discloses a method, system, and computer program for alerting semantic analysis of messages, comprising:
“acquiring a user-defined keyword” – a topic vector is a mathematical representation of a semantic significance of one or more terms of interest to a user; alerts may be generated based on any type of rules defined by a user; the defined rules are associated with one or more created topics (¶[0063] - ¶[0064]): Figure 2); a search term of interest can be ‘Galaxy’ (¶[0073] - ¶[0074]: Figure 3); message categorization processor 624 loads topic vectors for any created topics; topics or dimensions are set up by a user for a given brand or product name (¶[0088]: Figure 6: Step 701); here, “a user-defined keyword” is a term of interest defined by a user that is associated with a topic, e.g., ‘Galaxy’ is “a user-defined keyword” that is defined by a user as a word (‘term’) for a brand or product name as a topic;
“calculating similarity between the user-defined keyword and each word in a corpus” – various meanings of words may be represented mathematically by vectors (¶[0041]); one or more terms are represented by vectors; a word ‘bark’ as in bark of a dog may be assigned to a first mathematical vector, and a word ‘bark’ as in tree bark may be assigned a second mathematical vector (¶[0043]); an item of social media content, e.g., a message, is received by a message categorization processor; a message vector is analyzed relative to the topic vectors by calculating a cosine of the message vector against each topic vector; the similarity of the message vector to the topic vector is computed by calculating this cosine value to check for identical meaning, unrelated meaning, or opposite meaning; (¶[0090] - ¶[0093]: Figure 6: Step 704); a e.g., ‘Galaxy’), then, is calculated as “similarity between user-defined keywords and each word in a corpus”;  
“performing real-time monitoring according to the target keyword in the target keyword list” – an organization may be interested in monitoring communications related to items of interest, e.g., topics, products, brands, etc.; it may be beneficial to an organization to monitor communications based on topics of interest to the organization (¶[0002] - ¶[0003]); this provides great benefit to an entity, e.g., business, individual, etc., to enable it to monitor content of communications and receive alerts to the content and context of the communications; by being timely alerted to the nature of the communications, the business can then act upon that information to identify actionable messages (¶[0035]); real-time messaging pipeline 1002 may determine topics related to a particular client (¶[0124]: Figure 10); real-time message pipeline 1002 may forward semantically analyzed messages to alerts engine 1004, which may utilize a rules-based approach to generate alerts (¶[0126]: Figure 10); here, ‘Galaxy’ is “the target keyword”;
“performing topic early warning when the real-time monitoring indicates that the number of topics corresponds to the target keyword reaches a preset threshold” – alert rules define a threshold number of messages that trigger an alert, counting the number of messages, and if the number of messages exceeds the threshold number defined in e.g., threshold, for a topic satisfies a set of rules defined in a rules set-up screen 826 (¶[0114]: Figure 8); a determination is made whether a threshold number of the set of messages that fulfill the set of rules is reached; if the threshold number is reached, an alert is generated (¶[0118]: Figure 9: Steps 905 and 908); here, generating an alert for a topic is equivalent to “performing topic early warning”; a threshold number of messages for a topic defined by a rule for a term ‘Galaxy’ is “the number of topics corresponding to target keyword reaches a preset threshold”.
Concerning independent claims 1, 11, and 16, Setayesh et al. discloses the general idea of monitoring a corpus of text for topics using a similarity of words in messages to keywords defined by a user, but omits the limitations directed to “acquiring extended keywords to the user-defined keyword from the corpus according to the similarity”, “selecting one or more target keywords from the extended keywords according to a type of the extended keywords and similarity between the extended keyword and the user-defined keyword”, “adding the target keyword to a target keyword list”, and “wherein performing topic early warning comprises performing emotional polarity analysis to the social network text related to the target keyword list that is monitored, emotional polarity comprising positive emotion, neutral emotion and negative emotion, and performing the topic early warning when a ratio of the negative emotion to Setayesh et al. does not disclose creating extended keywords that are similar to a user-defined keyword, and then selecting similar target keywords for a target keyword list, where target keywords are selected according to a type of extended keywords, or performing emotional polarity analysis of keywords when a negative emotion is greater than a threshold.  Still, Setayesh et al. does disclose determining a negative sentiment from messages for a topic.  (¶[0036] - ¶[0038]  Here, a negative sentiment for a topic is similar to a negative emotion for a topic.  Anyway, Shaw teaches these limitations directed to performing emotional polarity analysis to generate a warning when a negative emotion exceeds a threshold, and Shalaby et al. teaches extending keywords.
Concerning independent claims 1, 11, and 16, Shaw teaches measuring an emotional tone of communications by examining a percent of positive and negative emotions in a time period.  (¶[0158])  Categories of information are processed with an analysis to quantify at least one type of information in each category including specific words and word phrases.  A quantification is determined for at least one category differing from a reference or a significant change over time.  (¶[0158] - ¶[0160])  A key word algorithm may provide a risk of a combination of words, phrases, and subjects represented by a computer mediated communication.  An embodiment collects communications from authors of incoming messages and calculates an emotional tone of the communication on a scale ranging from negative to neutral to positive (“performing emotional polarity analysis . . . emotional polarity comprising positive emotion, neutral emotion and negative emotion”).  (¶[0174] - ¶[0175])  A source of Shaw teaches performing warning of a negative emotion from a list of keywords for a particular category of information analogous to a “topic”.  Moreover, Shaw provides a suggestion of “acquiring extended keywords at least for personal and organization keywords.  (¶[0189]: Figure 8)  An objective is to provide real time analysis to facilitate a user’s evaluation of a psychological tone from an author contained in a communication in order to assist a user in managing relationships and to detect computer-mediated communications to which a responsive action should be taken.  (¶[0157])  It would have Shaw to implement alerts for semantically analyzed messages of Setayesh et al. for a purpose of managing relationships and detecting communications in which a responsive action should be taken.
Concerning independent claims 1, 11, and 16, Shalaby et al. teaches a semantic analysis technique that utilizes additional discovered latent concepts to enrich, expand, or augment a space used to determine semantic relatedness between a target object and other natural language objects.  (¶[0021]: Figure 1)  Relatedness of concepts may be determined based on synonymy, antonymy, hypernymy, and/or other types of associations (“according to a type of the extended keywords”).  (¶[0026]: Figure 1)  Search-limiting parameters may include types of search-limiting parameters (“according to a type of the extended keywords”).  (¶[0035]: Figure 1)  Initial semantic analyzer 108 comprises an initial subset of concepts included in the corpus of knowledge base C that are determined as being most closely related to a candidate input term t 102.  The subset of initial concepts Cs 110 for candidate term t 102 is represented by a vector whose elements correspond to respective related concepts.  (¶[0036]: Figure 1)  A Natural Language Relatedness (NRL) Tool 100 includes a concept expander 118 that operates on the initial set of concepts Cs 110 generated by initial semantic analyzer 108 to generate an expansion set of concepts Cp 120 that includes another nm concepts from the corpus, each of which is latently related to input candidate term t 102.  (¶[0039]: Figure 1)  The size of the set of concept association rules may be limited based on one or more rules-limiting parameters, and by a minimum rule support ε which s 110 is augmented with an expansion subset of concepts Cp 120 to generate a concept space Ct 105 for input candidate term t 102.  Relatedness tool 100 is configured to determine a measure of relatedness between two or more candidate terms (t1, t2) by measuring a similarity between their respective concept spaces.  To determine a relatedness score for the two candidate terms (t1, t2), relatedness scorer 135 may apply a cosine similarity measure.  (¶[0055] ¶[0057]: Figure 1)  Concepts ‘credit card’, ‘electronic money’, ‘payment card’, and ‘ATM card’ were derived from ‘debit card’.  (¶[0060]: Figure 2A)  Shalaby et al., then, teaches “acquiring extended keywords related to the user-defined keyword from the corpus according to the similarity” and “selecting one or more target keywords from the extended keywords according to a type of the extended keywords and similarity between the extended keywords and the user-defined keyword, and adding the target keyword to a target keyword list.”  That is, an expanded set of concepts are a set of “extended keywords” that are related to term t “according to the similarity”, and then a size of the set of related concepts is limited according to a minimum support rule or confidence threshold provides for “selecting a target keyword from the extended keywords according to a type of the extended keywords and similarity between the extended keywords and the self-defined keyword”.  The concepts that remain after minimum support and confidence thresholds are “a target keyword list”.  An objective is to determine natural language-Shalaby et al. to generate alerts in semantic analysis of Setayesh et al. for a purpose of determining natural language-relatedness between words.

Concerning claims 3, 13, and 18, Setayesh et al. discloses “calculating a word vector corresponding to the user-defined keyword” – a topic vector is a mathematical representation of a semantic significance of one or more terms of interest to the user (¶[0062]: Figure 2); message categorization processor 624 loads topic vectors for any created topic; these topic vectors pertain to any topics/dimensions set up by a user for a given brand and/or product (¶[0088]: Figure 6);
“calculating similarity between the word vector of the self-defined keyword and a word vector of each word in the corpus” – an item of social media content, e.g., a message, is vectorized, and a message vector is analyzed relative to the topic vector by calculating a cosine of the message vector against each topic vector; a similarity of the message vector to the topic vector is computed by calculating the cosine value (¶[0089] - ¶[0090]: Figure 6: Steps 702 and 704).
Shalaby et al. teaches “acquiring the extended keywords related to the user-defined keyword from the corpus according to the similarity between the word vectors” – relatedness between linguistic terms is calculated using vector similarity measures, e.g., cosine similarity (¶[0004]); a subset of initial concepts Cc 110 for a candidate term t 102 is represented by a vector; a set of records that best matches candidate term t 102 is 
Concerning claims 4, 14, and 19, Shalaby et al. teaches “calculating the similarity between the self-defined keyword and each word in the corpus using the Pearson Correlation Coefficient method” – relatedness scores are produced as Pearson correlation scores (¶[0088] - ¶[0089]: Figures 4A to 4B);
“acquiring the top K words having the highest similarity with the self-defined keyword as the extended keywords of the self-defined keyword, where K is a positive integer greater than 0” – one rules-limiting parameter is a number of concepts included in the consequences set Y, e.g., the absolute value of Y, or |Y| (¶[0049]: Figure 1).
Concerning claims 5, 15, and 20, Setayesh et al. discloses the limitations of these claims directed to “performing real-time monitoring for each target keyword in the target keyword list in a form of a sliding window.”  That is, Setayesh et al. discloses real-time monitoring to generate alerts using a real-time message pipeline 1002 so that a user is only alerted when a threshold number of topic mentions is generated for a topic in a certain time period.  (¶[0110])  An alert may be generated if rules are defined when comments for a particular topic reaches a number of messages in a time period of one hour.  (¶[0114]: Figure 8)  Alert generation is defined by a set of rules for a particular time period.  (¶[0117]: Figure 9)  Here, a particular time period can be construed as “a sliding window”.  



Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Setayesh et al. (U.S. Patent Publication 2016/0034571) in view of Shaw (U.S. Patent Publication 2009/0157389) and Shalaby et al. (U.S. Patent Publication 2017/0004129) as applied to claims 1, 11, and 16 above, and further in view of Hu et al. (U.S. Patent Publication 2010/0185689).
Shalaby et al. broadly teaches “aggregating the target keywords” and “generating the target keyword list” for monitoring in Setayesh et al., where “the target keyword list” is the set of expanded concepts that remain after applying rule-limiting parameters.  However, Setayesh et al. and Shalaby et al. omit “classifying the extended keywords in accordance with a preset type” and “selecting, from each type of extended keywords, top h extended keywords having highest similarity with the user-defined keyword as the target keywords, wherein h is a positive integer greater than 0”.  That is, Setayesh et al. and Shalaby et al. do not divide the expanded keywords into types and then select the top h expanded keyword of each type.  Still, Hu et al. teaches enhancing keywords by generating a semantic graph, and selecting the most representative keywords and topics.  (¶[0047])  An iterative process locates important phrases and categories.  A term ap is an authority value of a phrase vector p E Vp, and the term ht is the hub value of a category vector p E Vp.  After k iterations, a Top N Keywords and Categories 122 may be provided of candidate phrases with N highest authority values as keywords, and candidate categories of T hub values as categories.  (¶[0050] - ¶[0051])  An objective is to extract semantic-based keywords through mining word semantics.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to select a top N keywords for Hu et al. to provide expanded concepts in Shalaby et al. for a purpose of extracting semantic-based keywords through mining word semantics.

Response to Arguments
Applicants’ arguments filed 06 August 2021 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicants’ amendments overcome the objections to the drawings, the title, the claims, and the Specification.  Applicants’ Substitute Specification and replacement drawing are approved.  
Applicants submit a new Information Disclosure Statement, and this addresses noted copies of references that could not be identified.
Applicants’ amendments overcome the rejection for non-statutory subject matter under 35 U.S.C. §101.  
Applicants amend independent claims 1, 11, and 16 to set forth a new limitation of “wherein performing topic early warning comprises performing emotional polarity analysis to the social network text related to the target keyword list that is monitored, emotional polarity comprising positive emotion, neutral emotion and negative emotion, and performing the topic early warning when a ratio of the negative emotion to topic amount corresponding to all of the target keywords is greater than an emotion polarity threshold”.  Additionally, Applicants present new dependent claims 21 to 23.  Then Applicants traverse the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Setayesh et al. (U.S. Patent Publication 2016/0034571) Shalaby et al. (U.S. Patent Publication 2017/0004129).  Mainly, Applicants’ argument is that Setayesh et al. and Shalaby et al. do not disclose or teach the new limitations directed to performing emotional polarity analysis.  
New grounds of rejection are set forth as directed to these independent claims as being obvious under 35 U.S.C. §103 over Setayesh et al. (U.S. Patent Publication 2016/0034571) in view of Shaw (U.S. Patent Publication 2009/0157389) and Shalaby et al. (U.S. Patent Publication 2017/0004129).  Here, Shaw is added to address the new limitations of performing emotional polarity analysis.  Claims 21 to 23 are indicated to be allowable if incorporated into the independent claims.  Mainly, a majority of the pending claims are rejected only over these three references.  However, claims 2, 12, and 17 are maintained to be obvious further in view of Hu et al. (U.S. Patent Publication 2010/0185689).
Generally, Shaw is directed to analyzing communications using keywords and phrases to determine an emotional state of an author, and generating a warning when a quantification of a negative emotional state as reflected by words and phrases in communications differs from a reference threshold for a category.  Shaw, at ¶[0203], provides “a target keyword list” connecting an author’s negative emotional state.  Shaw, at ¶[0175]: Figures 11 to 18, teaches that a valence or emotional tone can include positive to neutral to negative.  Here, Shaw generates warnings for communications that include keywords indicating a negative tone by comparison to a reference threshold.  Shaw, then, teaches generating a ‘warning’ “when a ratio of the negative emotion to topic amount corresponding to all of the target keywords is greater than an emotion polarity threshold."  Shaw, at ¶[0186] - ¶[0187]: Figure 8, states that communications Setayesh et al., at ¶[0037] and ¶[0051], discloses social media messages (“social media text”).
Setayesh et al. and Shaw are reasonably combinable in accordance with a rationale of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): (C) Use of known technique to improve similar devices (methods, or products) in the same way.  Both Setayesh et al. and Shaw are directed to similar devices for organizations to monitor communications using keywords.  Although Setayesh et al. monitors for negative comments rather than negative emotions, one skilled in the art could understand that keywords can be used to determine negative emotions in a same way as taught by Shaw.  Even if Shaw can be construed as monitoring individuals according to their communications rather than monitoring communications about products, Setayesh et al. is directed to determining a sentiment of messages, where sentiment is understood to be similar to an emotional valence.  See Setayesh et al., ¶[0036] - ¶[0038].  Setayesh et al., then, can be improved according to the teachings of Shaw so that measures of negative emotion can monitored as compared to similar measures of negative sentiment.
Applicants’ amendments necessitate these new grounds of rejection.  Accordingly, this rejection is properly FINAL.

Allowable Subject Matter
Claims 21 to 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Manolescu et al., O’Malley et al., Gou et al., Chang et al., Cantarero et al., Srinivasan et al., and Ken-Dror disclose related prior art. 
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 19, 2021